Citation Nr: 1455195	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  10-27 779	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the service-connected diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the RO.

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.

In December 2013, the Board remanded the appeal for further development of the record.  At that time, the appeal also included seven service connection claims, and a claim for total disability rating based upon individual unemployability (TDIU) by reason of service-connected disability.

In July 2014, the RO granted each of the service connection claims sought on appeal, and awarded a TDIU rating.  As such, these claims are no longer in appellate status and will not be addressed hereinbelow.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The only claim remaining on appeal from this procedural history is the claim for an increased initial rating for the service-connected diabetes mellitus.


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In September 2014, the Veteran and his authorized representative both submitted  written statements indicating that he wished to withdraw his appeal.  See VBMS Entries September 17, 2014.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the appeal as to the claim for an initial rating in excess of 20 percent for the service-connected diabetes mellitus.

Accordingly, the Board does not have jurisdiction to review the appeal for that issue, and it is dismissed.  



ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
Veterans Law Judge, 
	Board of Veterans' Appeals




Department of Veterans Affairs


